DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 19 May 2021.  
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 May 2021 are being considered by the Examiner.


Priority
Applicant’s claim for the benefit of a prior-filed application(s) 16/542,008 (now U.S. Patent No. 11,023,986), which is a continuation of application 16/039,635 (U.S. Patent No. 10,475,139), which is a continuation of application 14/091,234 (U.S. Patent No. 10,049,416) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/542,008 (now U.S. Patent No. 11,023,986). Although the claims at issue are not identical, they are not patentably distinct as shown below:
17/324,778
16/542,008 (now U.S. Patent No. 11,023,986)
1. A method for correlating job recall materials to educational courses, the method comprising: extracting learning units, by an automated learning units extraction system of an online education platform, from content stored on a platform content catalog database of the online education platform, the extracting comprising: performing text extraction on the content to extract sequences of glyphs and embedded fonts, mapping the extracted sequences of glyphs and embedded fonts into character strings in a Unicode format, a position of each character identified by a horizontal and a vertical location, and generating multilayered markup language documents from the character strings; receiving at the online education platform, a job recall material; mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on one or more properties of the job recall material, the properties comprising content attributes and delivery attributes of the job recall material; and responsive to a user of the online education platform completing the at least one of the plurality of learning units to which the job recall material is mapped, recommending the job recall material to the user.


1.  A method for correlating job recall materials to educational courses, the method comprising: extracting learning units, by an automated learning units extraction system of an online education platform, from content stored on a platform content catalog database of the online education platform, the extracting comprising: performing text extraction on the content to extract sequences of glyphs and embedded fonts, mapping the extracted sequences of glyphs and embedded fonts into character strings in a Unicode format, a position of each character identified by a horizontal and a vertical location, and generating multilayered markup language documents from the character strings; receiving at the online education platform, a job recall material uploaded to the online education platform; extracting properties from the job recall material, the properties comprising content attributes and delivery attributes of the job recall material; mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on the extracted properties of the job recall material; and responsive to a user of the online education platform completing the at least one of the plurality of learning units to which the job recall material is mapped, recommending the job recall material to the user.


The independent claims 1, 8, and 15 of the copending Application No. 16/542,008 (now U.S. Patent No. 11,023,986, hereinafter ‘986 Patent) are not identical to the instant claims 1, 8, and 15 but however claim the same inventive concept job recall material is mapped and recommended to a user (the instant claims are much more broad).  Here, specifically, instant claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the ‘986 Patent. The claims differ in that instant claim 1 recites that the mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on one or more properties of the job recall material, the properties comprising content attributes and delivery attributes of the job recall material whereas claim 1 of the ‘986 Patent recites that the job recall material be uploaded to the online education platform and an extraction step instead (as highlighted in the table above). The portion of the specification in the ‘986 Patent that supports the recited uploading, mapping, and extracting aspects includes an embodiment that would anticipate instant claim 1 herein. Instant claim 1 cannot be considered patentably distinct over claim 1 of the ‘986 Patent when there is a specifically disclosed embodiment that supports claim 1 of that patent and falls within the scope of claim 1 herein because it would have been obvious to one having ordinary skill in the art to modify the method of claim 1 by selecting a specifically disclosed embodiment that supports that claim, i.e., the extracting step. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within claim 1.  Instant independent claims 8 and 15 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-7, 9-14, and 16-20 of the ‘986 Patent recite substantially similar subject matter as the instant claims 2-7, 9-14, and 16-20.  The claims are also rejected for their dependencies on claims 1, 8, and 15.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of 16/039,635 (U.S. Patent No. 10,475,139). Although the claims at issue are not identical, they are not patentably distinct as shown below:
17/324,778
16/039,635 (U.S. Patent No. 10,475,139)
1. A method for correlating job recall materials to educational courses, the method comprising: extracting learning units, by an automated learning units extraction system of an online education platform, from content stored on a platform content catalog database of the online education platform, the extracting comprising: performing text extraction on the content to extract sequences of glyphs and embedded fonts, mapping the extracted sequences of glyphs and embedded fonts into character strings in a Unicode format, a position of each character identified by a horizontal and a vertical location, and generating multilayered markup language documents from the character strings; receiving at the online education platform, a job recall material; mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on one or more properties of the job recall material, the properties comprising content attributes and delivery attributes of the job recall material; and responsive to a user of the online education platform completing the at least one of the plurality of learning units to which the job recall material is mapped, recommending the job recall material to the user.


1.  A method for correlating job recall materials to educational courses, the method comprising: extracting learning units, by an automated learning units extraction system of an online education platform, from content stored on a platform content catalog database of the online education platform, the extracting comprising: performing text extraction on the content to extract sequences of glyphs and embedded fonts, mapping the extracted sequences of glyphs and embedded fonts into character strings in a Unicode format, a position of each character identified by a horizontal and a vertical location, and generating multilayered markup language documents from the character strings by aggregating content layers onto the character strings, the content layers comprising advertising content, social content, and user-generated content; receiving at the online education platform, a job recall material uploaded to the online education platform; extracting properties from the job recall material, the properties comprising content attributes and delivery attributes of the job recall material; mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on the extracted properties of the job recall material; and responsive to a user of the online education platform completing the at least one of the plurality of learning units to which the job recall material is mapped, recommending the job recall material to the user.


The independent claims 1, 8, and 15 of the copending Application No. 16/039,635 (U.S. Patent No. 10,475,139, hereinafter ‘139 Patent) are not identical to the instant claims 1, 8, and 15 but however claim the same inventive concept job recall material is mapped and recommended to a user (the instant claims are much more broad).  Here, specifically, instant claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the ‘139 Patent. The claims differ in that instant claim 1 recites that the mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on one or more properties of the job recall material, the properties comprising content attributes and delivery attributes of the job recall material whereas claim 1 of the ‘139 Patent recites that the job recall material be uploaded to the online education platform and an extraction step instead (as highlighted in the table above). The portion of the specification in the ‘139 Patent that supports the recited uploading, mapping, and extracting aspects includes an embodiment that would anticipate instant claim 1 herein. Instant claim 1 cannot be considered patentably distinct over claim 1 of the ‘139 Patent when there is a specifically disclosed embodiment that supports claim 1 of that patent and falls within the scope of claim 1 herein because it would have been obvious to one having ordinary skill in the art to modify the method of claim 1 by selecting a specifically disclosed embodiment that supports that claim, i.e., the extracting step. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within claim 1.  Instant independent claims 8 and 15 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-7, 9-14, and 16-20 of the ‘139 Patent recite substantially similar subject matter as the instant claims 2-7, 9-14, and 16-20.  The claims are also rejected for their dependencies on claims 1, 8, and 15.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of 14/091,234 (U.S. Patent No. 10,049,416). Although the claims at issue are not identical, they are not patentably distinct as shown below:
17/324,778
14/091,234 (U.S. Patent No. 10,049,416)
1. A method for correlating job recall materials to educational courses, the method comprising: extracting learning units, by an automated learning units extraction system of an online education platform, from content stored on a platform content catalog database of the online education platform, the extracting comprising: performing text extraction on the content to extract sequences of glyphs and embedded fonts, mapping the extracted sequences of glyphs and embedded fonts into character strings in a Unicode format, a position of each character identified by a horizontal and a vertical location, and generating multilayered markup language documents from the character strings; receiving at the online education platform, a job recall material; mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on one or more properties of the job recall material, the properties comprising content attributes and delivery attributes of the job recall material; and responsive to a user of the online education platform completing the at least one of the plurality of learning units to which the job recall material is mapped, recommending the job recall material to the user.


1.  A method for correlating job recall materials to educational courses, the method comprising: extracting learning units, by an automated learning units extraction system of an online education platform, from content stored on a platform content catalog database of the online education platform, the extracting comprising: performing text extraction on the content to extract sequences of glyphs and embedded fonts; mapping the extracted sequences of glyphs and embedded fonts into character strings in a Unicode format, a position of each character identified by a horizontal and a vertical location; generating multilayered markup language documents from the character strings by aggregating content layers onto the character strings, the content layers comprising advertising content, social content, and user-generated content; identifying, from the multilayered markup language documents, content media types of the content comprising primary sources and secondary sources, the primary sources comprising one or more of a summary, a syllabus, and a textbook, the secondary sources comprising one or more of related content, user-generated content, Q&A, and testing materials, and sorting the content media types according to reliability of the content media types, wherein reliability of the primary sources is higher than reliability of secondary sources receiving at the online education platform, a job recall material uploaded to the online education platform; extracting properties from the job recall material, the properties comprising content attributes and delivery attributes of the job recall material; mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on the extracted properties of the job recall material; and responsive to a user of the online education platform completing the at least one of the plurality of learning units to which the job recall material is mapped, recommending the job recall material to the user.


The independent claims 1, 8, and 15 of the copending Application No. 14/091,234 (U.S. Patent No. 10,049,416, hereinafter ‘416 Patent) are not identical to the instant claims 1, 8, and 15 but however claim the same inventive concept job recall material is mapped and recommended to a user (the instant claims are much more broad).  Here, specifically, instant claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the ‘416 Patent. The claims differ in that instant claim 1 recites that the mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on one or more properties of the job recall material, the properties comprising content attributes and delivery attributes of the job recall material whereas claim 1 of the ‘416 Patent recites what the types of material comprise (i.e. sources), that the job recall material be uploaded to the online education platform and an extraction step instead (as highlighted in the table above). The portion of the specification in the ‘416 Patent that supports the recited uploading, mapping, and extracting aspects includes an embodiment that would anticipate instant claim 1 herein. Instant claim 1 cannot be considered patentably distinct over claim 1 of the ‘416 Patent when there is a specifically disclosed embodiment that supports claim 1 of that patent and falls within the scope of claim 1 herein because it would have been obvious to one having ordinary skill in the art to modify the method of claim 1 by selecting a specifically disclosed embodiment that supports that claim, i.e., the extracting step. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within claim 1.  Instant independent claims 8 and 15 are rejected under the same rationale, mutatis mutandis.
Dependent claims 2-7, 9-14, and 16-20 of the ‘416 Patent recite substantially similar subject matter as the instant claims 2-7, 9-14, and 16-20.  The claims are also rejected for their dependencies on claims 1, 8, and 15.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Possibly Allowable Subject Matter
Claims 1-20 could possibly be allowable should the above rejections be overcome. 
The closest prior art of record (Palaniappan (US PG Pub. 2010/0004944), Phillips et al. (US PG Pub. 2014/0074740), and Brunkow et al. (US Patent No. 5,879,165)) disclose a system and method for job recall material is mapped and recommended to a user.  The instant claims 1, 8, and 15 recite, in part, a combination of elements:
 “extracting learning units, by an automated learning units extraction system of an online education platform, from content stored on a platform content catalog database of the online education platform, the extracting comprising: 
performing text extraction on the content to extract sequences of glyphs and embedded fonts, 
mapping the extracted sequences of glyphs and embedded fonts into character strings in a Unicode format, a position of each character identified by a horizontal and a vertical location, and 
generating multilayered markup language documents from the character strings; 
receiving at the online education platform, a job recall material; 
mapping, by the online education platform, the job recall material to at least one of the plurality of learning units based on one or more properties of the job recall material, the properties comprising content attributes and delivery attributes of the job recall material; and 
responsive to a user of the online education platform completing the at least one of the plurality of learning units to which the job recall material is mapped, recommending the job recall material to the user.”

Palaniappan (US PG Pub. 2010/0004944) discloses compilation of the retrieved educational content is performed by automatic compilation or performed based on user declared specification. Automatic compilation is performed by the online collaborative environment using the content structures, (Palaniappan ¶36), the spell checking, formatting, grammar, audit trails, licensing compliance (¶67; see also translation module, ¶45) which are all used to create the online textbook or additional information (¶71-¶74).
Brunkow et al. (US Patent No. 5,879,165) discloses comprehensive integrated assessment in a course of study or occupation by assessing and generating lesson plans (Brunkow Col. 3 lines 4-13), this allows the test creator to create study sheets, lesson plans and study guides from the test items that are designed to address specific tasks, simply by calling up a task description and all of the test items coupled to that test description (Col. 5 lines 53-65), Taxonomies of interest to be tested for (Col. 5 line 66-Col. 6 line 22); shows the remaining steps for utilizing the program to develop a lesson or course (or training) plan, comprising the steps of selecting the test file or files pertaining to the respective lesson or course under consideration, retrieving from memory the task descriptions, reference data and special instructions for the assessment items using selected occupational codes and competency codes to create a lesson plan file, then retrievably storing the lesson plan file in memory, generating a report of the tasks and descriptions and the pertinent reference text and special instructions, generating a report showing occupation codes, competency codes, task descriptions, reference data and special instructions, For example, the user might select all assessment items having to do with the competency code for learning light wave theory in a physics course by generating a report that shows not only the competency code and the reference data and task descriptions, but also shows the occupation(s) it may be directed to.  In this manner the educator/employer can be best assure that the proper training will have been given for the test items involved (Col. 8 line 55-Col. 9 line 10).
Phillips et al. (US PG Pub. 2014/0074740) discloses mapping the career path of a user to another user with a job that the college student is interested in also obtaining, the college student may use the roadmap as a guide or reference for what the college student may want to achieve to obtain that same type of job (Phillips ¶47; see also Fig. 2C-2D and ¶16; job opportunities, ¶29).  The system may include receiving vocational interests from a set of users including college students and college affiliates, and utilizing these vocational interests to generate specific recommendations of occupations, advice connections, events, and job opportunities to a college student (¶16), and recommend based on interest vector of the user (¶30).
Piesko, C. A. (2008). A needs assessment of one -stop centers for curriculum design in a job placement specialist training program (Order No. 3331331). Available from ProQuest Dissertations & Theses Global. (304447221) discloses the need to study job development and job placement specialists as a profession, in order to provide the services, guidelines, training etc. for career development.
It is clear from the disclosures of Palaniappan, Brunkow, and Phillips that the prior art does not consider the possibility of the combination of elements above, specifically the performing text extraction, mapping the extracted sequences into character strings in a Unicode format to generate multilayered markup language documents used to recommend job recall material to a user, as commonly included in each independent claims 1, 8, and 15.
The Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Palaniappan, Brunkow, and Phillips references, the aforementioned claim limitations.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629